Citation Nr: 0945898	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  96-18 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disorder, 
claimed as hepatitis C, to include as secondary to herbicide 
(Agent Orange) exposure in service, and as secondary to 
service-connected second degree burn scars of the chest, left 
flank, and left upper arm.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbosacral strain.

4.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss from August 17, 1995; in excess of 
10 percent from September 28, 2004; and in excess of 30 
percent from March 30, 2005.

5.  Entitlement to an initial disability rating for 
posttraumatic stress disorder (PTSD) in excess of 30 percent 
from August 17, 1989; in excess of 50 percent from August 3, 
1994; and in excess of 70 percent from March 24, 1996.

6.  Entitlement to a rating in excess of 10 percent for 
second degree burn scars of the chest, left flank, and left 
upper arm.

7.  The propriety of an initial 10 percent rating assigned 
for benign positional vertigo combined with the evaluation of 
tinnitus prior to June 10, 1999 and entitlement to an 
increased separate rating for benign positional vertigo in 
excess of 10 percent from June 10, 1999.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.

The appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 1992, 
November 1995, May 1996, January 2003, September 2004, and 
May 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

The Veteran and his spouse provided testimony at hearings 
conducted before personnel at the RO in August 1996 and June 
2008.  Transcripts from both hearings have been associated 
with the Veteran's VA claims folder.

The Board notes that, in October 2003, it denied the 
Veteran's liver disorder claim, and remanded the PTSD, low 
back, and left leg issues for additional development.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a May 2006 Order, 
the Court, pursuant to a joint motion, vacated the Board's 
denial of service connection for a liver disorder.  The Court 
emphasized that he Board's decision relied on various post-
decisional documents in determining that the duty to notify 
had been satisfied, which was a violation of Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  

In June 2007, the Board remanded this case for additional 
development, to include further VCAA-compliant notification, 
requesting and obtaining additional medical records, 
obtaining clarification regarding the Veteran's hearing 
request, and to accord new VA medical examinations for the 
claimed liver disorder, hearing loss, vertigo, burn scars, 
and PTSD.  The case has now been returned to the Board for 
further appellate consideration.  As an initial matter, the 
Board observes that the Veteran subsequently provided 
testimony at the June 2008 RO hearing, he was sent additional 
VCAA notification via letters dated in October 2007 and 
October 2008, medical records were added to the file, and he 
underwent VA examinations in January 2009.  Therefore, the 
Board finds that the June 2007 remand directives have been 
satisfied, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran has 
a current liver disorder, to include hepatitis, that is 
causally related to active service to include herbicide 
exposure or as secondary to a service-connected disability.

3.  The competent medical evidence indicates the Veteran has 
a low back disorder which radiates into the left leg; it does 
not reflect he has a separate, chronic left leg disability.

4.  Service connection was previously denied for a low back 
disorder by a September 1971 Board decision, and that 
decision is final.

5.  Although the evidence received since the last prior 
denial of service connection for a low back disorder was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.

6.  For the period prior to September 28, 2004, the competent 
medical evidence indicates Level I hearing for the right ear, 
and Level I to II hearing for the left ear.

7.  For the period from September 28, 2004, to March 29, 
2005, the competent medical evidence indicates Level III 
hearing for the right ear, and Level V hearing for the left 
ear.

8.  For the period as of and since March 30, 2005, the 
competent medical evidence indicates, at most, Level VII for 
the right ear and Level VI hearing for the left ear.

9.  For the period prior to August 3, 1994, the Board finds 
that the competent medical and other evidence of record does 
not support a finding that the Veteran's PTSD had resulted in 
considerable impairment of social and industrial 
adaptability.  

10.  For the period from August 3, 1994, to March 23, 1996, 
the competent medical and other evidence of record tends to 
reflect the Veteran's PTSD had resulted in psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

11.  Prior to March 24, 1996, the Veteran's PTSD had not 
resulted in all contacts except the most intimate being so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; nor was the Veteran 
demonstrably unable to obtain or retain employment.  

12.  The Veteran's service-connected PTSD had resulted in 
total occupational impairment as of March 24, 1996.

13.  The Veteran's service-connected second degree burn scars 
of the chest, left flank, and left upper arm are superficial, 
and have not resulted in limitation of motion of the part(s) 
affected.

14.  Prior to June 10, 1999, the provisions of Diagnostic 
Code 6204 included the symptoms of tinnitus and dizziness.

15.  The record does not reflect the Veteran's service-
connected vertigo has resulted in occasional staggering.


CONCLUSIONS OF LAW

1.  A chronic liver disorder was not incurred in or 
aggravated by the Veteran's active service, to include 
herbicide exposure, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  A chronic left leg disorder was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

3.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
lumbosacral strain, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2009).

4.  The criteria for an initial compensable disability rating 
for bilateral hearing loss from August 17, 1995; in excess of 
10 percent from September 28, 2004; and in excess of 30 
percent from March 30, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.87, Diagnostic Code 6100 (2009).

5.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected PTSD for the period from August 
17, 1989, to August 2, 1994, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10 (2009); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).

6.  The criteria for a 70 percent rating for the Veteran's 
service-connected PTSD were met as of August 3, 1994.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10 (2009); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

7.  The criteria for a 100 percent rating for the Veteran's 
service-connected PTSD were met as of March 24, 1996.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2009); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

8.  The criteria for a rating in excess of 10 percent for 
second degree burn scars of the chest, left flank, and left 
upper arm, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10,4.118, 
Diagnostic Codes 7800 to 7806 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7806 (2001).

9.  Inasmuch as an initial 10 percent rating assigned for 
benign positional vertigo with tinnitus prior to June 10, 
1999, was proper, the benefit sought on appeal must be 
denied.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.14 (2009); 38 C.F.R. § 4.87, Diagnostic 
Codes 6204 and 6260 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).  

10.  The criteria for a rating in excess of 10 percent for 
benign positional vertigo are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.87, Diagnostic Code 6204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board observes, at the outset, that the appeal regarding 
the PTSD, hearing loss, and vertigo claims are a disagreement 
with the initial rating(s) assigned following the 
establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-9 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify as to these issues is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

With respect to the other appellate claims, the Board 
observes that the Veteran was sent VCAA-compliant 
notification via letters dated in June 2002, January 2004, 
August 2004, May 2005, March 2006, October 2007, and October 
2008.  Moreover, all of these claims were readjudicated after 
the most recent letter via a March 2009 Supplemental 
Statement of the Case, which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2006 and October 2007 letters included information regarding 
disability rating(s) and effective date(s) as mandated by the 
Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established significant requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  Specifically, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Here, the May 2005 and October 2007 letters noted that the 
issue on appeal was whether new and material evidence had 
been received to reopen the low back claim.  Further, the 
October 2007 letter provided the basis for the prior denial, 
and explained the standard for new and material evidence by 
language consistent with that of the relevant regulatory 
provisions.

The Board further notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims, particularly 
those submitted by his attorney, have indicated familiarity 
with the requirements for the benefits sought on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of his claims, to 
include at the August 1996 and June 2008 RO hearings.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As detailed below, he has been accorded multiple VA medical 
examinations regarding his liver, hearing loss, PTSD, scars, 
and vertigo claims.  These examinations contained detailed 
findings regarding the severity of the service-connected 
disabilities.  In addition, VA examinations were conducted in 
March 2003 and January 2009 regarding the liver disorder, and 
contained competent medical findings as to the nature and 
etiology of the current disability that is based upon the 
results of the examinations themselves and review of the 
Veteran's medical history as demonstrated by the evidence of 
record.  Further, the Veteran has not demonstrated any 
prejudice caused by any deficiency in these examinations.  
The examinations are adequate for rating purposes.  Barr v. 
Nicholson, 21 Vet. App.  303, 310-11 (2007).  Although no 
examination was specifically conducted with respect to the 
left leg claim, for the reasons stated below no such 
development is warranted in this case.  Regarding the low 
back claim, under the law, an examination is not required in 
the context of new and material evidence claims unless the 
claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 
Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A.  Liver Disorder

In this case, the Veteran has indicated that he has a current 
liver disorder due to in-service herbicide (Agent Orange) 
exposure and/or as secondary to his service-connected second 
degree burn scars of the chest, left flank, and left upper 
arm.  He has not contended that his liver disorder was 
present during service, nor is there any indication of any 
liver problems, to include the claimed hepatitis, until years 
after his separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.); Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The Board notes that an 
absence of medical diagnosis or treatment in the competent 
medical records is of particular significance in this case as 
the liver is an internal organ, not capable of lay 
observation; i.e., competent medical evidence is necessary to 
determine whether the Veteran does, in fact, have a chronic 
disability of the liver that is subject to service 
connection.

For the reasons detailed below, the Board finds that service 
connection is not warranted for a chronic liver disorder due 
to herbicide exposure, as secondary to a service-connected 
disability, or on any other basis.

Historically, as already noted, the Veteran was not diagnosed 
with a chronic liver disorder, to include hepatitis, either 
during service or for years thereafter.  The evidence 
reflects that the Veteran presented a history of hepatitis C 
in 1992.  Subsequent treatment records from 1993 reflect the 
Veteran was negative for the hepatitis C antibody.  In April 
1994, a physician recommended further testing for hepatitis 
C; a treatment entry in August 1994 reflects a history of 
hepatitis C; and a treatment entry in September 1994 reflects 
an assessment of hepatitis C based on testing in April 1994, 
but also reflects a request for repeat testing.  A November 
1994 entry reflects increased liver function testing, and 
assessments that included questionable hepatitis C.  A 
December 1994 entry reflects a notation of positive hepatitis 
C, but the entry does not indicate whether this is a history 
or a current diagnosis, or the basis of the determination.  
Testing two weeks later in December 1994 was positive for 
hepatitis B antibody, diagnosed as questionable chronic 
active hepatitis; no indication of hepatitis C was included.  
An April 1995 entry reflects a history of negative testing 
for hepatitis C in November 1993, positive testing for 
hepatitis C in April 1994, and recommended repeat examination 
to confirm hepatitis C.  In July 1995, the examiner noted 
very mild elevated liver transaminases, questionably normal, 
which the examiner assessed as either normal, or possibly due 
to alcohol use, Alka-Seltzer, amitriptyline, or hepatitis C.  
The examiner in July 1995 noted that the Veteran was positive 
for hepatitis B surface antibody, which was consistent with 
previous infection with immunity.  The examiner in July 1995 
also noted positive hepatitis C serology that, in light of 
previous negative hepatitis C serology, maybe reflected a 
false positive.  Normal liver function tests were recorded in 
January 1998.  Hepatitis B antibody testing was positive in 
1999.

Turning to the Veteran's contentions, the Board notes, in 
pertinent part, the law provides that the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

As detailed above, even assuming the Veteran was exposed to 
herbicides during active service, the competent medical 
evidence does not reflect the Veteran has been diagnosed with 
a liver disorder that is one of the presumptive conditions 
associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Moreover, the Secretary of VA has determined 
that that a presumption for service connection is not 
warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for the following 
conditions: hepatobiliary cancers; nasopharyngeal cancer; 
bone and joint cancer; breast cancer; cancers of the female 
reproductive system; urinary bladder cancer; renal cancer; 
testicular cancer; leukemia (other than CLL); abnormal sperm 
parameters and infertility; Parkinson's disease and 
parkinsonism; amyotrophic lateral sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity (excludes diabetes mellitus, type II); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tract tumors; brain tumors; AL amyloidosis 
(also referred to as primary amyloidosis); endometriosis; 
adverse effects on thyroid homeostasis; and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice 68 Fed. Reg. 27,630-27,641 (2003).

Notwithstanding the foregoing, the Board acknowledges that 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  However, a March 2003 VA examination 
report reflects the examiner concluded that there was "no 
diagnosis because there is no pathology to render a 
diagnosis" for a liver disorder or hepatitis C.  The examiner 
also concluded that the Veteran had been positive for 
hepatitis B, but the veteran was status post hepatitis B, or 
a hepatitis B carrier.  However, the examiner stated that 
hepatitis B would not be related to a physical injury, and 
there was no relationship between herbicide exposure and 
hepatitis B or C.

In addition, a subsequent January 2009 VA examination found 
that the Veteran did not have evidence of active liver 
disease.  In support of this finding, it was noted that all 
liver function tests from present to 2003 and earlier were 
negative.  The examiner also stated that there was no 
evidence of liver disease or liver disorder on the basis of 
findings in the records or on current examination.  Moreover, 
the examiner stated that herbicides did not cause hepatitis, 
and that Agent Orange did not cause hepatitis C or B.  The 
examiner further noted that the 2003 serology tests were 
negative for hepatitis C.  Therefore, the examiner concluded 
that the Veteran has not had hepatitis C at any time.  
Although he had a positive serology for hepatitis B, the 
examiner emphasized that this was not transmitted or related 
to Agent Orange or other herbicides.  The examiner stated 
that the etiology of the hepatitis B was unknown.  The 
examiner further concluded that, in view of the normal liver 
function test, it can be stated that the Veteran has 
recovered from his hepatitis B and that there was a slim 
possibility of his having any active liver disease associated 
with hepatitis B in the future.  

No competent medical opinion is of record which specifically 
refutes the findings of the March 2003 and January 2009 VA 
examiners.  Further, the examiners supported their negative 
medical opinions with rationales, and reference to findings 
on the examination themselves and/or documented in the 
evidence on file.  Therefore, the Board finds that these 
examinations are adequate to resolve the claim.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran has had a 
chronic liver disorder at any point during the pendency of 
this case, to include hepatitis.  Therefore, the claimed 
disability cannot be due to in-service herbicide exposure or 
as secondary to a service-connected disability.  Moreover, 
both the VA regulatory provisions, as well as the opinion of 
the January 2009 VA examiner, are against a finding that 
hepatitis is associated with herbicide exposure, even if the 
Veteran did currently have such a disability.  Consequently, 
the claim must be denied.

B.  Left Leg Disorder

The competent medical evidence indicates the Veteran has a 
low back disorder which radiates into the left leg; it does 
not reflect he has a separate, chronic left leg disability.  
Simply put, there is no competent medical evidence of a 
separate and distinct disability of the left leg beyond the 
Veteran's complaints of pain.  Although the Board does not 
question the sincerity of the Veteran's complaints of left 
leg pain, it has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim, and no further development is warranted.

II.  New and Material Evidence

Service connection was previously denied for a low back 
disorder by a September 1971 Board decision, and that 
decision is final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

In this case, the record reflects the Veteran's application 
to reopen was received in May 2002.  For claims filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. Part 3 (2009); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001).

Here, the evidence on file at the time of the last prior 
denial included statements by and on behalf of the Veteran, 
his service treatment records, and post-service medical 
records which cover a period through 1971.  In pertinent 
part, the Veteran's service treatment records reflect he was 
treated for pulled back muscle in June 1969.  Further, the 
Veteran indicated that he had had back problems since the in-
service injury.  However, there was no indication of any in-
service treatment for back problems after 1969.  In fact, the 
Veteran's spine was clinically evaluated as normal on his 
February 1970 expiration of term of service examination.  A 
September 1970 VA examination noted that the Veteran 
complained of back problems, but no impairment was noted on 
physical examination.  A subsequent February 1971 VA 
orthopedic examination diagnosed, in part, lumbarization of 
the 1st sacral vertebra; no paraspinous muscle spasm.

The September 1971 Board decision denied the claim, finding, 
in part, that the Veteran did not have a back disorder 
incurred in or aggravated by service.

The evidence added to the record since the last prior denial 
includes additional statements by and on behalf of the 
Veteran, to include his July 2008 hearing testimony, as well 
as additional post-service medical records which cover a 
period through 2009.  In essence, the Veteran continues to 
maintain that he has a chronic low back disorder that was 
incurred in-service, and that he has had continuous back 
problems since the in-service injury.  Further, the medical 
records indicate he has been treated for complaints of low 
back pain radiating into the left leg.  However, while this 
evidence is "new" to the extent it was not actually of 
record in September 1971, post-service medical evidence of 
low back problems were of record, and the Veteran's 
contentions remain essentially the same as those in September 
1971.  There is still no competent medical evidence that the 
Veteran has a current low back disorder that was incurred in 
or the result of his active service, which was the basis for 
the original denial.  Accordingly, the Board finds that this 
evidence is cumulative and redundant.

There being no other evidence received as part of the 
Veteran's application to reopen, the Board finds that even 
though the evidence received since the last prior denial of 
service connection for a low back disorder was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  In 
short, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a).  As new and material 
evidence has not been received, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).

III.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  More 
recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, the Veteran is already in receipt of 
"staged" ratings for both his service-connected PTSD and 
hearing loss.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes, as detailed below, that the rating criteria 
for evaluating the Veteran's service-connected PTSD, scars, 
hearing loss, and vertigo were revised during the pendency of 
this case.  Where a law or regulation changes after a claim 
is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in a 
precedent opinion of the VA Office of the General Counsel, it 
was held that, when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board must determine whether the 
intervening change is more favorable to the veteran, and, if 
the amendment is more favorable, apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change.  In addition, the Board must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000.  

A.  Hearing Loss

Throughout the pendency of this case, the Veteran's hearing 
loss disability has been rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85-4.87.  In pertinent 
part, these criteria provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. 
§ 4.86).  As detailed below, these provisions are for 
consideration for the left ear for the September 28, 2004, VA 
arranged audiological evaluation, and for both ears for the 
March 30, 2005, arranged VA examination.

Further, when the average puretone threshold is 30 decibels 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.  In 
this case, however, a thorough review of the audiological 
evaluations on file does not show that either ear ever had an 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, since the May 11, 1999, 
revision.  See VAOPGCPREC 3-2000.  Thus, these provisions are 
not for consideration in the instant case.

For the period prior to September 28, 2004, the record 
indicates Level I hearing for the right ear, and Level I to 
II hearing for the left ear.  For example, a September 1995 
VA audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
25
25
25
LEFT
30
25
30
35
30

Speech recognition scores were 92 percent for the right ear, 
and 96 percent for the left ear.  These results correspond to 
Level I hearing for both ears under Table VI, which in turns 
corresponds to the current noncompensable (zero percent) 
rating for the Veteran's service-connected hearing loss.

The Board observes that the only other competent medical 
evidence of record which evaluated the Veteran's hearing loss 
during the August 17, 1995, to September 27, 2004, period is 
that of a December 1996 private audiogram which indicated 
pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
35
35
35
LEFT
35
50
50
55
47.5

However, no speech recognition scores appear to have been 
noted at the time of this audiogram.  Thus, it does not 
appear that these results can be used to evaluate the 
Veteran's hearing pursuant to Table VI.  Table VIa, for 
Average Puretone Decibel Loss, indicates these results 
correspond to Level I hearing for the right ear, and Level II 
hearing for the left.  These results, in turn, still 
correspond to a noncompensable rating under Table VII. 

Simply put, no audiological findings are shown in the 
competent medical evidence of record which support a 
compensable rating for the Veteran's hearing loss prior to 
September 28, 2004.

With respect to the period from September 28, 2004, to March 
29, 2005, the Board observes that a VA arranged audiological 
evaluation conducted September 28, 2004, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
65
85
62.5
LEFT
55
60
70
85
67.5

Speech recognition scores were 88 percent for the right ear, 
and 92 percent for the left ear.  These results correspond to 
Level III hearing for the right ear, and Level II hearing for 
the left ear.  However, as each of the four frequencies for 
the left ear is in excess of 55 decibels, Table VIa is for 
consideration as well.  Under Table VIa, the Veteran's left 
ear corresponds to Level V hearing.

Level III hearing in the right ear, and Level V hearing in 
the left, correspond to the current 10 percent rating for the 
September 28, 2004, to March 29, 2005, period under Table 
VII.

In regard to the period as of and since March 30, 2005, the 
VA arranged audiological evaluation conducted March 30, 2005, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
90
90
81.25
LEFT
55
70
80
80
71.25

Speech recognition scores were 80 percent for both ears.

The Board observes that these results correspond to Level V 
hearing for the right ear under Table VI, and Level VII under 
Table VIa.  For the left ear, the results correspond to Level 
IV hearing under Table VI, and Level VI hearing under Table 
VIa.

Assuming the most severe level of hearing impairment, Level 
VII for the right and Level VI for the left, it corresponds 
to the current 30 percent rating under Table VI.

The most recent VA audiological evaluation, conducted in 
January 2009, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
35
35
33.75
LEFT
25
30
30
30
28.75

Speech recognition scores were 88 percent for the right ear, 
and 92 percent for the left ear.  As such, Table VIa is not 
for consideration.  Further, these results correspond to 
Level II hearing for the right ear, and Level I for the left, 
which, as already noted, corresponds to a noncompensable 
rating under Table VII.  In other words, the most recent VA 
audiological evaluation indicates the Veteran's hearing has 
actually improved, and does not provide a basis for a rating 
in excess of the 30 percent evaluation currently in effect.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical and other evidence of 
record is against the assignment of evaluations in excess of 
those currently in effect for the Veteran's service-connected 
hearing loss.  Therefore, the benefit sought on appeal with 
respect to this claim must be denied.

B.  PTSD

The Veteran's PTSD was originally evaluated under Diagnostic 
Code 9411 as it existed pursuant to 38 C.F.R. § 4.132 prior 
to November 7, 1996.  Under the previous regulations, a 
noncompensable rating was warranted for a neurosis when there 
were neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability.  A 10 percent rating required emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c) (West 1991).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2008).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2008).

In accord with VAOPGCPREC 3-2000, only the "old" criteria 
are for consideration prior to November 7, 1996.  In other 
words, the "revised" criteria are not for consideration in 
determining whether a rating in excess of 30 percent is 
warranted for the period from August 17, 1989, to August 2, 
1994, or whether a rating in excess of 50 percent is 
warranted for the period from August 3, 1994, to March 24, 
1996.

The Board also acknowledges that the Veteran's PTSD has 
resulted in occupational and social impairment throughout the 
pendency of this case.  However, as detailed above, all 
compensable evaluations for PTSD, under the "old" and 
"revised" criteria, include such impairment.  The focus is 
whether this impairment is of such severity as to warrant 
higher initial evaluations than those currently in effect.

For the period prior to August 3, 1994, the Board finds that 
the competent medical and other evidence of record does not 
support a finding that the Veteran's PTSD had resulted in 
considerable impairment of social and industrial 
adaptability.  The Board acknowledges that a December 1989 
Vet Center report noted, in part, that the Veteran 
experienced problems with symptoms of anxiety, depression, 
anger/rage, and that these problems had lead to difficulty in 
dealing with others and to an increase in his isolation.  
Further, both the Veteran and his wife indicated that his 
PTSD symptoms had contributed to marital conflict and family 
stress.  However, this report also noted that the Veteran had 
been employed for the past 12 years as an aircraft sheet 
metal worker.  Although it was emphasized the job allowed him 
to limit his contact and interaction with others, the fact 
remains he maintained employment for many years.  It was also 
noted that, despite the marital conflict and family stress, 
the Veteran and his spouse had been married for 21 years.  
Similar findings were indicated on a January 1990 VA 
examination.  A subsequent April 1990 VA examination noted, 
in part, that while there was some constriction in the 
Veteran's interpersonal relationships, this seemed quite 
selective, allowing for good relationships with kinfolk.  
Moreover, occupational functioning was found to have been 
satisfactory.  Medical treatment records from April 1992 
noted, in part, that the PTSD had not significantly limited 
the Veteran's ability to carry out short and simple 
instructions, sustain an ordinary routine without special 
supervision, make simple work-related decisions, interact 
appropriately with the general public, ask simple questions 
or request assistance, maintain socially appropriate behavior 
and adhere to basis standards of neatness and cleanliness, 
travel in unfamiliar places or use public transportation, or 
set realistic goals or make plans independently of others.  
These records also indicate that the PTSD had only moderately 
limited the Veteran's ability to carry out detailed 
instructions; perform activities within a schedule, maintain 
regular appearance, and be punctual within customary 
tolerances; work in coordination with or proximity to others 
without being distracted by them; accept instructions and 
respond appropriately to criticism from supervisors; get 
along with coworkers or peers without distracting them or 
exhibiting behavioral extremes; and respond appropriately to 
changes in work setting.

In view of the foregoing, the Board finds that the severity 
of the Veteran's service-connected PTSD for the period prior 
to August 3, 1994, was adequately reflected by the current 30 
percent evaluation, and nothing in the record indicates there 
were any distinctive period(s) during that time which 
warranted a higher rating.

For the period from August 3, 1994, to March 23, 1996, the 
competent medical and other evidence of record tends to 
reflect the Veteran's PTSD had resulted in psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  As noted by records dated in November 1994, he 
experienced an "intensification" of his PTSD symptoms 
beginning August 3, 1994, related to on the job problems.  
Records from August 1994 note that he was referred to 
psychological counseling by his supervisor due to his PTSD.  
Further, records throughout this period contain multiple 
references to problems associated with work stress, and that 
he ultimately left employment on March 24, 1996.  Simply put, 
a review of the competent medical and other evidence for this 
period indicates the level of the Veteran's occupational 
impairment attributable to his PTSD more nearly approximated 
the criteria for a 70 percent rating under the criteria in 
effect at that time.

The Board acknowledges that it does not appear that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired for the 
August 3, 1994, to March 23, 1996, period.  In fact, the 
treatment records emphasize the support of his spouse and 
family throughout this period.  Nevertheless, as it does 
appear his PTSD had resulted in the level of occupational 
impairment necessary for a 70 percent rating, the Board 
concludes that he is entitled to such a rating pursuant to 
the provisions of 38 C.F.R. §§ 4.3 and 4.7. 

The Board further finds that the record does not reflect a 
rating in excess of 70 percent during the August 3, 1994, to 
March 23, 1996, period.  Simply put, a thorough review of the 
competent medical evidence does not reflect that the 
Veteran's PTSD has resulted in all contacts except the most 
intimate being so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; nor was 
the Veteran demonstrably unable to obtain or retain 
employment.  As already stated, the treatment records 
emphasize the support of his spouse and family throughout 
this period.  Further, despite his problems associated with 
work-related stress, he remained employed throughout this 
period.  Therefore, he did not have the type of total 
impairment contemplated by any of the potential bases for a 
100 percent rating during this period.

The Board also finds that the Veteran's service-connected 
PTSD had resulted in total occupational impairment as of 
March 24, 1996.  As indicated above, he last worked on that 
date, and the competent medical and other evidence of record 
indicate that he left employment due to his PTSD.  Moreover, 
as indicated by a February 1997 Supplemental Statement of the 
Case (SSOC) he was awarded a total rating based upon 
individual unemployability (TDIU) as of March 24, 1996, 
because of his PTSD, and it has remained in effect since that 
time.  Inasmuch as total occupational impairment is a basis 
for a 100 percent rating under both the "old" and 
"revised" criteria for evaluating PTSD, the Board finds 
that he is entitled to such a rating as of March 24, 1996.



C.  Scars

In general, scars are evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  
Here, the Veteran's service-connected second degree burn 
scars of the chest, left flank, and left upper arm have been 
consistently evaluated as 10 percent disabling since 
September 1970 pursuant to Diagnostic Code 7802.

The Board notes that the rating criteria for evaluating skin 
disorders have been revised, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (to be codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
However, both prior to and since the August 2002 revisions, 
the provisions of Diagnostic Codes 7802, 7803, and 7804 
provided for a maximum rating of 10 percent.  As such, 
neither the "old" nor the "revised" versions of these 
Codes are applicable to the Veteran's current claim for a 
rating in excess of 10 percent.

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, were applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Prior to August 30, 2002, the provisions of Diagnostic Code 
7801 were for evaluation of third degree burn scars, while 
7802 was for evaluation of second degree burn scars.  Nothing 
in the record indicates the Veteran sustained third degree 
burns, and it is inconsistent with the fact that service 
connection is in effect for second degree burn scars.  
Therefore, the "old" version of Diagnostic Code 7801 is not 
for consideration in the instant case.

The previous version of Diagnostic Code 7802 provided a 10 
percent rating for second degree burn scars in an area or 
areas approximating 1 square foot (0.1 m.²).  Ratings for 
widely separated areas, as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, were 
to be separately rated and combined.  In the present case, 
there is no indication that the burn scars in the widely 
separated areas are individually of an area approximating 1 
square foot, so as to merit separate compensable ratings.  A 
VA examination was conducted in July 1970, at which were 
noted burn scars involving the left anterior chest, left 
flank, and medial surface of the left upper arm, upper one 
half.  The only complaint was tenderness and pain in the left 
flank.  The skin had a mottled appearance, and the skin was 
smooth, soft and completely asymptomatic.  The scars were 
nonadherent.  The skin had a mottled appearance.

The Veteran's June 2008 hearing testimony, while obtained 
outside of the time period covered by the previous version of 
Diagnostic Code 7802, is instructive concerning the size of 
the burn scars, as they may be considered to be static in 
size.  He testified that his whole chest was involved and he 
had an area about the size of a cantaloupe on his left side, 
estimated to be six inches across.  

Describing the scars at the January 2009 VA examination, it 
was noted that there was residual superficial scarring over 
the anterior chest under the arms, diffusely.  The diagnosis 
was superficial second degree burn scars characterized by 
altered pigmentation over the anterior chest and arms.

Applying the previous version of Diagnostic Code 7802, it is 
apparent that even accepting the size of the left flank scar 
as six inches across, as described by the Veteran in his 
hearing testimony, there is not evidence of areas 
approximating one square foot.  The flank scar has been 
described as no more than one-half square foot.  The chest 
and arm scars have been described as diffuse spots.  Without 
a basis upon which to conclude that the scarring in the 
separated areas approximated one square foot, there is not a 
basis upon which to grant an increased rating under the 
previous version of Diagnostic Code 7802.

Under the revised Diagnostic Code 7801, scars, other than 
head face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when they cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  A 20 percent rating 
is warranted when the area or areas exceeds 12 square inches 
(77 sq. cm.).  A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.), while a 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.).

The March 2005 VA arranged examination noted that scars were 
visible over the abdomen on the left hand side and lower 
chest.  However, the examination made no findings as to the 
size of the area or areas covered by these scars, nor whether 
they caused limitation of motion.  The more recent VA 
examination of January 2009 concluded that the scars did not 
cause limitation of motion.  Consequently, the revised 
version of Diagnostic Code 7801 is not applicable to the 
instant case.

The Board also notes that both the "old" and the "revised" 
version of Diagnostic Code 7805 provides for evaluating scars 
causing limitation of motion of the part affected.  As the 
competent medical evidence, including the January 2009 VA 
examination, indicates the service-connected scars of the 
chest, left flank, and left upper arm do not cause limitation 
of motion, Diagnostic Code 7805 is not applicable to this 
case either.

The Board further notes that the "old" and "revised" 
versions of Diagnostic Code 7806 are for evaluation of 
dermatitis or eczema, and not the type of scarring present in 
this case.  Thus, this Code is not for consideration in the 
instant case.

The Board also observe that the January 2009 VA medical 
examination found that the service-connected scars were 
superficial, and characterized by altered pigmentation over 
the anterior chest and arm.  Further, the examination found 
no pain on examination, although the Veteran stated there was 
some stinging when he sweats.  There was no adherence to 
underlying tissue; the texture of the skin was found to be 
normal; and there was no inflammation, edema, or keloid 
formation.  Simply put, there does not appear to be any 
functional impairment attributable to the service-connected 
burn scars that are the subject of this appeal.

In view of the foregoing, the Board finds there is no basis 
to assign a rating in excess of 10 percent for the service-
connected second degree burn scars of the chest, left flank, 
and left upper arm.



D.  Vertigo

The Veteran's service-connected tinnitus is evaluated 
pursuant to the criteria found at 38 C.F.R. § 4.87a, 
Diagnostic Code 6204.

Pursuant to the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6204 applied to the rating of chronic 
labyrinthitis.  38 C.F.R. § 4.87a, Diagnostic Code 6204 
(1998).  A 10 percent rating was warranted where the evidence 
showed moderate labyrinthitis with tinnitus and occasional 
dizziness.  A 30 percent rating was warranted where the 
evidence showed severe chronic labyrinthitis with tinnitus, 
dizziness, and occasional staggering. 

Furthermore, the provision of Diagnostic Code 6260 for the 
rating of tinnitus provided a rating of 10 percent where the 
evidence showed persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

The criteria in effect since June 10, 1999, provide that 
Diagnostic Code 6204 is utilized for rating peripheral 
vestibular disorders.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  Hearing impairment 
or suppuration shall be separately rated and combined.  38 
C.F.R. 
§ 4.87.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In  Esteban, the 
Court found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Therefore, as tinnitus was specifically included 
as part of the criteria associated with Diagnostic Code 6204 
prior June 10, 1999, separate ratings under Diagnostic Code 
6204 and 6260 would be in violation of the law.

The Board further finds no distinctive period(s) where the 
Veteran met or nearly approximated the criteria for a rating 
in excess of 10 percent under Diagnostic Code 6204.  The 
Board acknowledges that he has had episodes of dizziness.  
For example, he described episodes of dizziness at his June 
2006 RO hearing.  In addition, a January 2009 VA ear disease 
examination noted he described his dizziness as a lightheaded 
or drunk-feeling sensation that usually lasted only a few 
seconds, but might last minutes and rarely hours.  However, a 
thorough review of the competent medical and other evidence 
of record does not reflect these episodes of dizziness 
resulted in occasional staggering.  A March 2005 VA 
examination noted, in pertinent part, that on walking with 
his eyes closed and tandem gait, there was no drift towards 
the right or to the left.  Similarly, the January 2009 VA 
examination found that there was no active ear disease, and 
that his gait was normal.  In other words, there was no 
indication of a staggering gait on these examination.  There 
is also no indication of staggering in the other examination 
reports or treatment records on file, nor has the Veteran 
indicated such in his description of his dizziness episodes.  
Accordingly, a rating in excess of 10 percent under 
Diagnostic Code 6204 is not warranted in this case.


ORDER

Entitlement to service connection for a liver disorder, 
claimed as hepatitis C, to include as secondary to herbicide 
(Agent Orange) exposure in service, and as secondary to 
service-connected second degree burn scars of the chest, left 
flank, and left upper arm, is denied.

Entitlement to service connection for a left leg disorder is 
denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for 
lumbosacral strain, the benefit sought on appeal is denied.  

Entitlement to an initial compensable disability rating for 
bilateral hearing loss from August 17, 1995, in excess of 10 
percent from September 28, 2004 and in excess of 30 percent 
from March 30, 2005, is denied.

Entitlement to an initial disability rating for PTSD in 
excess of 30 percent from August 17, 1989, to August 2, 1994, 
is denied.

Entitlement to a rating of no more than 70 percent for 
service-connected PTSD for the period from August 3, 1994, to 
March 23, 1996, is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a 100 percent rating for PTSD as of March 24, 
1996, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for second 
degree burn scars of the chest, left flank, and left upper 
arm is denied.

Inasmuch as an initial 10 percent rating assigned for benign 
positional vertigo combined with the evaluation of tinnitus 
prior to June 10, 1999, was proper, the benefit sought on 
appeal is denied.  

Entitlement to an increased separate rating for benign 
positional vertigo in excess of 10 percent from June 10, 
1999, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


